Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments
With regard to the objections and rejections (112, 2nd para.), the examiner notes with ‘Thanks’ the Applicant amendments. The objections to claims 9 and 16 have been overcome, and the rejections (112, 2nd para.) to claims 1-4, and 6-8 have also been overcome, and the objections and rejections are withdrawn.  However, the amendment to claim 16 (112, 2nd para.) has not been overcome, please see below. 
Claim Rejections - 35 USC § 112
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “and providing a through semiconductor via in the via opening”, as recited in claim 16, is unclear with regard to the relationship of the through semiconductor via recited in this limitation (which is now merely “provided”) to the  openings recited earlier in the same claim. However, since the examiner is aware of the  history of the claim, the examiner respectfully suggests the replacement of the word “and” in the limitation with the word “thereby”, which clearly indicates the via opening recited in the limitation to be the product of the steps carried out prior to this limitation.

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kim et al. (US 20170154873 A1) (cited in the previous Office action) teaches in Fig. 2, for example, a semiconductor device, comprising: 
a first semiconductor structure (CH 1) (Fig. 7) comprising a first circuit layer (e.g., 110a-d, and 140) positioned on a first substrate (100), and a first main bonding layer (160, e.g.,) positioned in the first circuit layer, wherein a top surface of the first main bonding layer is substantially coplanar with a front face of the first circuit layer;
a second semiconductor structure (CH2) (Fig. 8) comprising a second circuit layer  (e.g., 210a-d and 240) positioned on the first circuit layer (see e.g., Fig. 10), a second substrate (200) positioned on the second circuit layer, and a second main bonding layer (260) positioned in the second circuit layer, and aligned with and contacted to the first main bonding layer; and a through semiconductor via (TH) (see Fig. 12) positioned in the second semiconductor structure (CH2), but not in the first main bonding layer, extending to the first circuit layer including all the limitations set forth in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this 
Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816